--------------------------------------------------------------------------------

Exhibit 10.1
 
[jpmorganlogo.jpg]



JPMorgan Chase Bank, National Association
London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England
July 1, 2013

To: Healthways, Inc.
701 Cool Springs Boulevard
Franklin, Tennessee 37067
Attention:Chief Financial Officer
Telephone No.:615-614-4929
Facsimile No.:615-778-0486



Re:            Call Option Transaction
The purpose of this letter agreement (this "Confirmation") is to confirm the
terms and conditions of the call option transaction entered into between
JPMorgan Chase Bank, National Association, London Branch ("Dealer")
and Healthways, Inc. ("Counterparty") as of the Trade Date specified below (the
"Transaction").  This letter agreement constitutes a "Confirmation" as referred
to in the ISDA Master Agreement specified below.  This Confirmation shall
replace any previous agreements and serve as the final documentation for the
Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the "Equity Definitions"), as published by the International Swaps
and Derivatives Association, Inc. ("ISDA") are incorporated into this
Confirmation.  In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
July 1, 2013 (the "Offering Memorandum") relating to the 1.50% Cash Convertible
Senior Notes due 2018 (as originally issued by Counterparty, the "Convertible
Notes" and each USD 1,000 principal amount of Convertible Notes, a "Convertible
Note") issued by Counterparty in an aggregate initial principal amount of USD
125,000,000 (as increased up to an aggregate principal amount of USD 150,000,000
if and to the extent that the Initial Purchaser (as defined herein) exercises
its option to purchase additional Convertible Notes pursuant to the Purchase
Agreement (as defined herein)) pursuant to an Indenture to be dated July 8, 2013
between Counterparty and U.S. Bank National Association, as trustee (the
"Indenture").  In the event of any inconsistency between the terms defined in
the Offering Memorandum, the Indenture and this Confirmation, this Confirmation
shall govern.  The parties acknowledge that this Confirmation is entered into on
the date hereof with the understanding that (i) definitions set forth in the
Indenture which are also defined herein by reference to the Indenture and (ii)
sections of the Indenture that are referred to herein will conform to the
descriptions thereof in the Offering Memorandum.  If any such definitions in the
Indenture or any such sections of the Indenture differ from the descriptions
thereof in the Offering Memorandum, the descriptions thereof in the Offering
Memorandum will govern for purposes of this Confirmation.  The parties further
acknowledge that the Indenture section numbers used herein are based on the
draft of the Indenture last reviewed by Dealer as of the date of this
Confirmation, and if any such section numbers are changed in the Indenture as
executed, the parties will amend this Confirmation in good faith to preserve the
intent of the parties.  Subject to the foregoing, references to the Indenture
herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended following such date, any such
amendment (other than pursuant to Section 10.01(b), (g) or (h) of the Indenture)
will be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties'
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.


JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

--------------------------------------------------------------------------------

1.            This Confirmation evidences a complete and binding agreement
between Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates.  This Confirmation shall supplement, form a part of, and
be subject to an agreement in the form of the 2002 ISDA Master Agreement (the
"Agreement") as if Dealer and Counterparty had executed an agreement in such
form (but without any Schedule except for the election of the laws of the State
of New York as the governing law (without reference to choice of law doctrine))
on the Trade Date.  In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates.  The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.
 
2.            The terms of the particular Transaction to which this Confirmation
relates are as follows:
General Terms.

Trade Date: July 1, 2013

Effective Date: The closing date for the initial issuance of the Convertible
Notes

Option Style: "Modified American", as described under "Procedures for Exercise"
below

Option Type: Call

Buyer: Counterparty

Seller: Dealer

Shares: The common stock of Counterparty, par value USD 0.001 per share
 (Exchange symbol "HWAY").

Number of Options: 125,000.  For the avoidance of doubt, the Number of Options
shall be reduced by any Options exercised by Counterparty.  In no event will the
Number of Options be less than zero.

Applicable Percentage: 50%

Option Entitlement: A number equal to the product of the Applicable Percentage
and 51.3769.

Strike Price: USD 19.4640

Premium: USD 15,312,500

Premium Payment Date: July 8, 2013

Exchange: The NASDAQ Global Select Market

Related Exchange(s): All Exchanges

Excluded Provision: Each of Section 14.04(g) and Section 14.03 of the Indenture.

Procedures for Exercise.

Conversion Date: With respect to any conversion of a Convertible Note, the date
on which the Holder (as such term is defined in the Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 14.02(b) of the Indenture; provided that in no event shall a
Conversion Date be deemed to occur hereunder (and no Option shall be exercised
or deemed to be exercised hereunder) with respect to any Convertible Note
surrendered for conversion in respect of which Counterparty has elected to
designate (and such designation is accepted) a financial institution for
exchange in lieu of conversion of such Convertible Note pursuant to Section
14.12 of the Indenture (regardless of whether such financial institution
delivers any amounts due in respect of such Convertible Note, or whether such
Convertible Note is resubmitted to Counterparty for conversion following a
failure by such financial institution to deliver any such amounts or otherwise).

--------------------------------------------------------------------------------

Free Convertibility Date: January 1, 2018

Expiration Time: The Valuation Time

Expiration Date: July 1, 2018, subject to earlier exercise.

Multiple Exercise: Applicable, as described under "Automatic Exercise" below.

Automatic Exercise: Notwithstanding Section 3.4 of the Equity Definitions, and
subject to Section 9(h)(ii), on each Conversion Date in respect of which a
Notice of Conversion (as such term is defined in the Indenture) that is
effective as to Counterparty has been delivered by the relevant converting
Holder, a number of Options equal to the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred shall
be deemed to be automatically exercised; provided that such Options shall be
exercised or deemed exercised only if Counterparty has provided a Notice of
Exercise to Dealer in accordance with "Notice of Exercise" below.

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

Notice of Exercise: Notwithstanding anything to the contrary in the Equity
Definitions or under "Automatic Exercise" above, in order to exercise any
Options, Counterparty must notify Dealer in writing before 5:00 p.m. (New York
City time) on the Scheduled Valid Day immediately preceding the scheduled first
day of the Settlement Averaging Period for the Options being exercised of (i)
the number of such Options and (ii) the scheduled first day of the Settlement
Averaging Period and the scheduled Settlement Date; provided that in respect of
Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, such notice may be given on or prior to the
second Scheduled Valid Day immediately preceding the Expiration Date and need
only specify the number of such Options.

--------------------------------------------------------------------------------

Valuation Time: At the close of trading of the regular trading session on the
Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in its reasonable
discretion.

Market Disruption Event: Section 6.3(a) of the Equity Definitions is hereby
replaced in its entirety by the following:

"'Market Disruption Event' means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or future contracts relating to the Shares."
Settlement Terms.

Settlement Method: Cash Settlement

Cash Settlement: In lieu of Section 8.1 of the Equity Definitions, Dealer will
pay to Counterparty, on the relevant Settlement Date, the Option Cash Settlement
Amount in respect of any Option exercised or deemed exercised hereunder.  In no
event will the Option Cash Settlement Amount be less than zero.

Option Cash Settlement Amount: In respect of any Option exercised or deemed
exercised, an amount in cash equal to (A) the sum of the products, for each
Valid Day during the Settlement Averaging Period for such Option, of (x) the
Option Entitlement on such Valid Day multiplied by (y) the Relevant Price on
such Valid Day less the Strike Price, divided by (B) the number of Valid Days in
the Settlement Averaging Period; provided that if the calculation contained in
clause (y) above results in a negative number, such number shall be replaced
with the number "zero".

Valid Day: A "Trading Day" (as defined in the Indenture).

Scheduled Valid Day: A "Scheduled Trading Day" (as defined in the Indenture).

Business Day: Any day other than a Saturday, a Sunday or a day on which the
Federal Reserve Bank of New York is authorized or required by law or executive
order to close or be closed.

Relevant Price: On any Valid Day, the per Share volume-weighted average price as
displayed under the heading "Bloomberg VWAP" on Bloomberg page HWAY <equity> AQR
(or any successor thereto if such page is not available) in respect of the
period from the scheduled opening time of the Exchange to the Scheduled Closing
Time of the Exchange on such Valid Day (or if such volume-weighted average price
is unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent using, if practicable, a volume-weighted
average method).  The Relevant Price will be determined without regard to after
hours trading or any other trading outside of the regular trading session
trading hours.

--------------------------------------------------------------------------------

Settlement Averaging Period: For any Option:

(i) if the related Conversion Date occurs prior to the Free Convertibility Date,
the 80 consecutive Valid Days commencing on, and including, the second Valid Day
following such Conversion Date; or

(ii) if the related Conversion Date occurs on or following the Free
Convertibility Date, the 80 consecutive Valid Days commencing on, and including,
the 82nd Scheduled Valid Day immediately prior to the Expiration Date.

Settlement Date: For any Option, the date cash is paid under the terms of the
Indenture with respect to the conversion of the Convertible Note related to such
Option.

Settlement Currency: USD

3.            Additional Terms applicable to the Transaction.
Adjustments applicable to the Transaction:

Potential Adjustment Events: Notwithstanding Section 11.2(e) of the Equity
Definitions, a "Potential Adjustment Event" means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture to the "Conversion Rate" or the composition
of a "unit of Reference Property" or to any "Last Reported Sale Price", "Daily
VWAP" or "Daily Conversion Value" (each as defined in the Indenture).  For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Counterparty
to holders of the Convertible Notes (upon conversion or otherwise) or (y) any
other transaction in which holders of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fourth sentence of Section 14.04(c) of the Indenture
or the fourth sentence of Section 14.04(d) of the Indenture).

Method of Adjustment: Calculation Agent Adjustment, which means that,
notwithstanding Section 11.2(c) of the Equity Definitions, upon any Potential
Adjustment Event, the Calculation Agent shall make a corresponding adjustment to
any one or more of the Strike Price, Number of Options, Option Entitlement and
any other variable relevant to the exercise, settlement or payment for the
Transaction; provided that, notwithstanding the foregoing, if the Calculation
Agent in good faith disagrees with any adjustment to the Convertible Notes that
involves an exercise of discretion by Counterparty or its board of directors
(including, without limitation, pursuant to Section 14.05 of the Indenture or in
connection with any proportional adjustment or the determination of the fair
value of any securities, property, rights or other assets), then in each such
case, the Calculation Agent will determine the adjustment to be made to any one
or more of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction in
a commercially reasonable manner after consultation with Counterparty.

--------------------------------------------------------------------------------

Dilution Adjustment Provisions: Section 14.04 (a), (b), (c), (d), (e) and
Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:

Merger Events: Applicable; provided that notwithstanding Section 12.1(b) of the
Equity Definitions, a "Merger Event" means the occurrence of any event or
condition set forth in the definition of "Merger Event" in Section 14.07(a) of
the Indenture.

Tender Offers: Applicable; provided that notwithstanding Section 12.1(d) of the
Equity Definitions, a "Tender Offer" means the occurrence of any event or
condition set forth in Section 14.04(e) of the Indenture.

Consequence of Merger Events /

Tender Offers: Notwithstanding Section 12.2 and Section 12.3 of the Equity
Definitions, upon the occurrence of a Merger Event or a Tender Offer, the
Calculation Agent shall make a corresponding adjustment in respect of any
adjustment under the Indenture to any one or more of the nature of the Shares
(in the case of a Merger Event), Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction; provided, however, that such adjustment shall be
made without regard to any adjustment to the Conversion Rate pursuant to any
Excluded Provision; provided further that if, with respect to a Merger Event or
a Tender Offer, (i) the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares of an entity or person that is not a
corporation or is not organized under the laws of the United States, any State
thereof or the District of Columbia or (ii) the Counterparty to the Transaction
following such Merger Event or Tender Offer, will not be a corporation or will
not be the Issuer following such Merger Event or Tender Offer, then Cancellation
and Payment (Calculation Agent Determination) may apply at Dealer's sole
election; and provided further that, for the avoidance of doubt, no such
adjustment shall impact the amount payable to Counterparty under Section
9(h)(ii) upon conversion of the Convertible Notes in connection with a
"Make-Whole Fundamental Change" (as defined in the Indenture).

--------------------------------------------------------------------------------

Nationalization, Insolvency or Delisting: Cancellation and Payment (Calculation
Agent Determination); provided that, in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the word "Shares" with the phrase
"Hedge Positions" in clause (X) thereof and (ii) inserting the parenthetical
"(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)" at
the end of clause (A) thereof.

Failure to Deliver: Applicable

Hedging Disruption: Applicable; provided that:

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof:  "in the
manner contemplated by the Hedging Party on the Trade Date" and (b) inserting
the following two phrases at the end of such Section:

"For the avoidance of doubt, the term "equity price risk" shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms."; and

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof,  after the words "to terminate the
Transaction", the words "or a portion of the Transaction affected by such
Hedging Disruption".

--------------------------------------------------------------------------------

Increased Cost of Hedging: Not Applicable

Hedging Party: For all applicable Additional Disruption Events, Dealer.

Determining
Party:                                                                            For
all applicable Extraordinary Events, Dealer.

Non-Reliance: Applicable.

Agreements and Acknowledgements
Regarding Hedging
Activities:                                             Applicable
Additional
Acknowledgments:                                             Applicable
4.
Calculation
Agent.                                                              Dealer,
whose judgments, determinations and calculations shall be made in good faith and
in a commercially reasonable manner. Following any determination or calculation
by the Calculation Agent, upon a written request by Counterparty, the
Calculation Agent shall promptly (but in any event within three Scheduled
Trading Days) provide to Counterparty by email to the email address provided by
Counterparty in such request a report (in a commonly used file format for the
storage and manipulation of financial data) displaying in reasonable detail the
basis for such determination or calculation (including any assumptions used in
making such determination or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models or
proprietary information used by it for such determination or calculation.

5.            Account Details.
(a)
Account for payments to Counterparty:

Bank:                                                                Suntrust
Bank
Account Name:                                      Healthways, Inc Master
Operating Account
Acct No.:                                                      1000056392029
Fedwire Routing Number:            061000104
(b)
Account for payments to Dealer:

Bank:                      JPMorgan Chase Bank, N.A.
ABA#:                 021000021
Acct No.:           099997979
Beneficiary:   JPMorgan Chase Bank, N.A. New York
Ref:                          Derivatives




6.            Offices.
(a)
The Office of Counterparty for the Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.

(b)
The Office of Dealer for the Transaction is: London

JPMorgan Chase Bank, National Association
London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England

--------------------------------------------------------------------------------

7.            Notices.
(a)
Address for notices or communications to Counterparty:

Healthways, Inc.
701 Cool Springs Boulevard
Franklin, Tennessee 37067
Attention:   Chief Financial Officer
Telephone No.:    615-614-4929
Facsimile No.:     615-778-0486
(b)
Address for notices or communications to Dealer:

JPMorgan Chase Bank, National Association
EDG Marketing Support
Email:                              edg_notices@jpmorgan.com
                                             edg_ny_corporate_sales_support@jpmorgan.com
Facsimile No:         1-866-886-4506
With a copy to:
Attention:                          Yun Xie
Title:                                        Vice President
Telephone No:              212-622-5601
Facsimile No:                  917-464-2512
8.            Representations and Warranties of Counterparty.
Each of the representations and warranties of Counterparty set forth in Section
3 of the Purchase Agreement (the "Purchase Agreement"), dated as of July 1,
2013, between Counterparty and J.P. Morgan Securities LLC, as representative of
the Initial Purchasers party thereto (the "Initial Purchaser"), are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein.
 Counterparty hereby further represents and warrants to Dealer on the date
hereof and on and as of the Premium Payment Date that:
(a)
Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty's part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors' rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by‑laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

--------------------------------------------------------------------------------

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the "Securities Act") or state securities
laws.

(d)
Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an "investment company" as such term
is defined in the Investment Company Act of 1940, as amended.

(e)
Counterparty is an "eligible contract participant" (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

(f)
Each of it and its affiliates is not, on the date hereof, in possession of any
material non-public information with respect to Counterparty or the Shares.

(g)
No state or local (including any non-U.S. jurisdiction's) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares.

(h)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

9.            Other Provisions.
(a)
Opinions.  Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (c) of this Confirmation.  Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

(b)
Repurchase Notices.  Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a "Repurchase Notice") on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than 32.875
million (in the case of the first such notice) or (ii) thereafter more than
1.345 million less than the number of Shares included in the immediately
preceding Repurchase Notice.  Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an "Indemnified
Person") from and against any and all losses (including losses relating to
Dealer's hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 "insider", including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney's fees),
joint or several, which an Indemnified Person may become subject to, as a result
of Counterparty's failure to provide Dealer with a Repurchase Notice on the day
and in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty's failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding.  Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person.  If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities.  The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity.  The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

--------------------------------------------------------------------------------

(c)
Regulation M.  Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the "Exchange Act"), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M.  Counterparty shall not, until the
Scheduled Trading Day immediately preceding the Effective Date, engage in any
such distribution.

(d)
No Manipulation.  Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

(e)
Transfer or Assignment.

(i)
Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the "Transfer Options"); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

(A)
With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(q) of this Confirmation;

(B)
Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

(C)
Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

--------------------------------------------------------------------------------

(D)
Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E)
An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

(F)
Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G)
Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(ii)
Dealer may, without Counterparty's consent, transfer or assign all or any part
of its rights or obligations under the Transaction (A) to any affiliate of
Dealer (1) that has a rating for its long term, unsecured and unsubordinated
indebtedness that is equal to or better than Dealer's credit rating at the time
of such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or JPMorgan Chase & Co., or
(B) to any other Qualifying Financial Institution. "Qualifying Financial
Institution" means any bank, trust company, broker, dealer, insurance company,
other financial intermediary or holding company that controls one or more of the
foregoing entities that, in each case, (i) is regulated (or whose guarantor is
regulated) as to matters of financial integrity and soundness by a financial
regulator of a G10 member country; (ii)  if such transferee did not enter into a
call option transaction substantially similar to the Transaction with
Counterparty on the date hereof, has (or whose guarantor has) shareholders'
equity (or an applicable comparable measure of net worth) of not less than U.S.
$50 billion; and (iii) has a rating for its long term, unsecured and
unsubordinated indebtedness equal to or better than A by Standard and Poor's
Rating Group, Inc. or its successor ("S&P"), or A2 by Moody's Investor Service,
Inc. ("Moody's") or, if either S&P or Moody's ceases to rate such debt, at least
an equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer.  If at any time at which (A) the Section 16 Percentage
exceeds 7.5%, (B) the Option Equity Percentage exceeds 14.5%, or (C) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an "Excess Ownership Position"), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options to a third party on pricing terms reasonably acceptable to
Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the "Terminated Portion"), such that following such partial
termination no Excess Ownership Position exists.  In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction.   The "Section 16
Percentage" as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and each person subject
to aggregation of Shares with Dealer under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder directly or indirectly
beneficially own (as defined under Section 13 or Section 16 of the Exchange Act
and rules promulgated thereunder) and (B) the denominator of which is the number
of Shares outstanding.  The "Option Equity Percentage" as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the sum of
(1) the product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding.  The "Share Amount" as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a "Dealer Person") under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
("Applicable Restrictions"), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion.  The "Applicable Share Limit" means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

--------------------------------------------------------------------------------

(iii)
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer's obligations in respect of the
Transaction and any such designee may assume such obligations.  Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

(f)
Ratings Decline.  If at any time the long term, unsecured and unsubordinated
indebtedness of Dealer is rated Ba1 or lower by Moody's or BB+ or lower by S&P
(any such rating, a "Ratings Downgrade"), then Counterparty may, at any time
following the occurrence and during the continuation of such Ratings Downgrade,
provide written notice to Dealer specifying that it elects for this Section 9(f)
to apply (a "Trigger Notice").  Upon receipt by Dealer of a Trigger Notice from
Counterparty, Dealer shall promptly elect that either (i) the parties shall
negotiate in good faith terms for collateral arrangements pursuant to which
Dealer is required to provide collateral (including, but not limited to, equity
or equity-linked securities issued by Counterparty) to Counterparty in respect
of the Transaction with a value equal to the full mark-to-market exposure of
Counterparty under the Transaction, as determined by Dealer in a good faith
commercially reasonable manner, or (ii) an Additional Termination Event shall
occur and, with respect to such Additional Termination Event, (A) Counterparty
shall be deemed to be the sole Affected Party, and (B) the Transaction shall be
the sole Affected Transaction.

(g)
Role of Agent.  Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of Dealer ("JPMS"), has acted solely as agent and
not as principal with respect to the Transaction and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party's
obligations under the Transaction.

(h)
Additional Termination Events.

(i) Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture that results in the
acceleration of Counterparty's payment obligations under the Indenture, then
such event of default shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary in this Confirmation, the receipt
by Dealer from Counterparty, within the applicable time period set forth under
"Notice of Exercise" above, of any Notice of Exercise in respect of Options that
relate to Convertible Notes as to which additional Shares would be added to the
Conversion Rate pursuant to Section 14.03 of the Indenture in connection with a
"Make-Whole Fundamental Change" (as defined in the Indenture) shall constitute
an Additional Termination Event as provided in this Section 9(h)(ii).  Upon
receipt of any such Notice of Exercise, Dealer shall designate an Exchange
Business Day following such Additional Termination Event (which Exchange
Business Day shall in no event be earlier than the related settlement date for
such Convertible Notes) as an Early Termination Date with respect to the portion
of this Transaction corresponding to a number of Options (the "Make-Whole
Conversion Options") equal to the lesser of (A) the number of such Options
specified in such Notice of Exercise and (B) the Number of Options as of the
date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Make-Whole Conversion
Options.  Any payment hereunder with respect to such termination shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the number of Make-Whole
Conversion Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction (and, for the avoidance of doubt,
in determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 14.03 of the Indenture); provided that the amount of cash
deliverable in respect of such early termination by Dealer to Counterparty shall
not be greater than the product of (x) the Applicable Percentage and (y) the
excess of (I) (1) the number of Make-Whole Conversion Options multiplied by (2)
the Conversion Rate (after taking into account any applicable adjustments to the
Conversion Rate pursuant to Section 14.03 of the Indenture) multiplied by (3)
the "Stock Price" (as defined in the Indenture) for the relevant "Make-Whole
Fundamental Change" over (II) the aggregate principal amount of such Convertible
Notes, as determined by the Calculation Agent in a commercially reasonable
manner.

(i)
Amendments to Equity Definitions.

(i)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word "or" after the word "official" and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor "or (C) the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer."

(ii)
Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
"either party may elect" with "Dealer may elect" and (2) replacing "notice to
the other party" with "notice to Counterparty" in the first sentence of such
section.

(j)
Setoff.  Each party waives any and all rights it may have to set off obligations
arising under the Agreement and the Transaction against other obligations
between the parties whether arising under any other agreements, applicable law
or otherwise.

--------------------------------------------------------------------------------

(k)
[Reserved.]

(l)
Waiver of Jury Trial.  Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction.  Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

(m)
Registration.  Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, the Shares ("Hedge Shares") acquired by Dealer for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering; provided, however,
that if Dealer, in its sole reasonable discretion, is not satisfied with access
to due diligence materials, the results of its due diligence investigation, or
the procedures and documentation for the registered offering referred to above,
then clause (ii) or clause (iii) of this paragraph shall apply at the election
of Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Dealer
(in which case, the Calculation Agent shall make any adjustments to the terms of
the Transaction that are necessary, in its reasonable judgment, to compensate
Dealer for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement), or (iii) purchase the Hedge
Shares from Dealer at the Relevant Price on such Exchange Business Days, and in
the amounts, requested by Dealer.

(n)
Tax Disclosure.  Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(o)
Right to Extend.  Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its discretion, that such
action is reasonably necessary or appropriate to preserve Dealer's hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer.

(p)
Securities Contract; Swap Agreement.  The parties hereto intend for (i) the
Transaction to be a "securities contract" and a "swap agreement" as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the "Bankruptcy
Code"), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party's right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a "contractual
right" as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a "margin payment"
or "settlement payment" and a "transfer" as defined in the Bankruptcy Code.

(q)
Notice of Certain Other Events. Counterparty covenants and agrees that:

--------------------------------------------------------------------------------

(i)
promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the types and
amounts of consideration that holders of Shares have elected to receive upon
consummation of such Merger Event (the date of such notification, the
"Consideration Notification Date"); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

(ii)
promptly following any adjustment to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty shall
give Dealer written notice of the details of such adjustment.

(r)
Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 ("WSTAA"), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party's otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(s)
Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other deriva

(t)
Early Unwind. In the event the sale of the "Underwritten Securities" (as defined
in the Purchase Agreement) is not consummated with the Initial Purchaser for any
reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the "Early Unwind
Date"), the Transaction shall automatically terminate (the "Early Unwind") on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date.  Each of Dealer and Counterparty represents and
acknowledges to the other that upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

(u)
Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

--------------------------------------------------------------------------------

[jpmorganlogo.jpg]
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to J.P. Morgan
Securities LLC, 383 Madison Ave, New York, NY 10179, and by email to
EDG_Notices@jpmorgan.com and EDG_NY_Corporate_Sales_Support@jpmorgan.com.
Very truly yours,
J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association
By:
/s/ Yun Xie
Authorized Signatory
Name: Yun Xie
            Vice President





JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority


(Signature Page to Call Option Confirmation – JPMorgan Chase Bank National
Association )


--------------------------------------------------------------------------------

Accepted and confirmed
as of the Trade Date:
Healthways, Inc.
By:
/s/ Alfred Lumsdaine
Authorized Signatory
Name: Alfred Lumsdaine





JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority


(Signature Page to Call Option Confirmation – JPMorgan Chase Bank National
Association )